     Case: 4:19-cr-00905-JMB Doc. #: 1 Filed: 10/31/19 Page: 1 of 2 PageID #: 1

                                                                                               FILED

                                         UNITED STATES DISTRICT COURT                       OCT 31 2019
                                         EASTERN DISTRICT OF MISSOURI                      U S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF MO
                                               EASTERN DIVISION                                  ST.LOUIS

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff,· .·                                  )
                                                       )
v.                                                     )

HEND MSALLATI,
                                                       )
                                                       )
                                                                    4:19CR905 JMB
                                                       )
       Defendant,                                      )

                                         MISDEMEANOR NFORMATION

                                                   COUNT ONE

The United States Attorney charges that:

       On or about January 6, 2017, in the Eastern District of Missouri:

                                             . · .HEND MSALLATI,

the defendant herein, did embezzle, steal, purloin, or knowingly convert to her own use, and the

use of another,       mon~y       and items of the United States or of any department or agency thereof, or

any property_~~4,e or ~eing made under contract for the United States or any department or agency

thereof, to wit government funds in the amount of $724.60 creating a total overpayment in excess

of $112,00EkOff"of-M!ssouri.Medicaid benefits administered by the United States Department of
            -1 _...   '- .   --      -
                 -·
Health and Human Services.
     Case: 4:19-cr-00905-JMB Doc. #: 1 Filed: 10/31/19 Page: 2 of 2 PageID #: 2
            ··.·   .,
            'I.-\


 :_' :J~   All 1 i~ violation of Title 18, United States Code, Section 641.
                                                            Respectfully submitted,
                                                            JEFFREY B. JENSEN
                                                            United States Attorney


                                                            Tki4s&R~TN
                                                            Assistant United States Attorney
                                                            111 South 10th Street, Room 20.333
                                                            St. Louis, Missouri 63102
                                                            (314) 539-2200



UNITED STATES OF AMERICA                            )
EASTERN DIVISION                                    )
EASTERN DISTRICT OF MISSOURI                       )

       I, Tracy L. Berry, Assistant United States Attorney for the Eastern District of Missouri, being
duly sworn, do say that the foregoing information is true as I verily believe.




           Subscribed and sworn to before me this 31st day of October 2019.




                                                        2
